231 P.3d 164 (2010)
168 Wash.2d 1020
Michael DURAND and Natasha Durand, both individually, and the marital community comprised thereof, Respondents,
v.
HIMC CORPORATION, a.k.a., Health Guard International Marketing Corporation, a corporation licensed and doing business within the State of Washington, and ITI, Internet Services, Inc., a corporation licensed and doing business within the State of Washington, Judy Morton Johnston and "John Doe" Morton Johnston, both individually, and the marital community comprised thereof; Jerry Cornwell and "Jane Doe" Cornwell, both individually, and the marital community comprised thereof, and "John and Jane Does" One through Ten, individually and the marital community, Petitioners.
No. 83890-9.
Supreme Court of Washington.
March 30, 2010.

ORDER
¶ 1 Department I of the Court, composed of Chief Justice Madsen and Justices C. Johnson, Sanders, Owens and J. Johnson, considered at its March 30, 2010, Motion Calendar, whether review should be granted pursuant to RAP 13.4(b), and unanimously agreed that the following order be entered.
¶ 2 IT IS ORDERED:
¶ 3 That the Petition for Review is denied and the Respondent's request for attorney fees is granted. The Respondent is awarded reasonable attorney fees and expenses pursuant to RAP 18.1(j). The amount of the attorney fees and expenses will be determined by the Supreme Court Clerk pursuant to RAP 18.1. Pursuant to RAP 18.1(d), Respondent should file an affidavit with the Clerk of the Washington State Supreme Court.
For the Court
/s/ Madsen, C.J.
CHIEF JUSTICE